UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6156


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD STANTON SHEALEY, a/k/a Face, a/k/a Diddy, a/k/a Face
Diddy, a/k/a The City, a/k/a Donald Santon Shealey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:08-cr-00282-F-2; 5:12-cv-00538-F)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Stanton Shealey, Appellant Pro Se. Stephen Aubrey West,
Assistant United States Attorney, Jonathan Philip Holbrook,
Tobin Webb Lathan, Banumathi Rangarajan, Denise Walker, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Donald Stanton Shealey seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion and denying

his Fed. R. Civ. P. 59(e) motion.                   The orders are not appealable

unless    a    circuit       justice    or    judge     issues      a   certificate     of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard           by     demonstrating        that

reasonable      jurists        would    find        that    the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the   prisoner       must

demonstrate      both    that     the    dispositive            procedural   ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Shealey has not made the requisite showing.                             Accordingly, we

deny Shealey’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions         are    adequately       presented    in    the

                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3